Case 18-55697-lrc    Doc 327   Filed 12/08/20 Entered 12/08/20 14:50:38        Desc Main
                               Document     Page 1 of 3




  IT IS ORDERED as set forth below:




  Date: December 8, 2020
                                                     _____________________________________
                                                                Lisa Ritchey Craig
                                                           U.S. Bankruptcy Court Judge


 _______________________________________________________________

                    UNITED STATES BANKRUPTCY COURT
                     NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

IN THE MATTER OF:                        :      CASE NUMBER
                                         :
CASSANDRA JOHNSON LANDRY,                :      18-55697-LRC
                                         :
                                         :
                                         :      IN PROCEEDINGS UNDER
                                         :      CHAPTER 7 OF THE
      DEBTOR.                            :      BANKRUPTCY CODE

                                        ORDER

      Before the Court is Debtor’s Motion for Fraud Investigation Status Prior to

Transferring Bankruptcy from Chapter 13 to Chapter 7 (the “Motion”) (Doc. 233). The

Motion asserts that the Chapter 13 Trustee previously assigned to Debtor’s bankruptcy case

and S. Gregory Hays (the “Trustee”), the current Chapter 7 Trustee, have failed to

investigate Debtor’s fraud claims. When the Trustee abandoned such claims (Doc. 231)

and Debtor objected to the abandonment (Doc. 240), the Court held a hearing to consider
Case 18-55697-lrc     Doc 327    Filed 12/08/20 Entered 12/08/20 14:50:38         Desc Main
                                 Document     Page 2 of 3




Debtor’s objections on March 5, 2020 (the “Hearing”). On April 7, 2020, the Court

entered an order overruling Debtor’s objections and approving the notice of abandonment

(Doc. 266) (the “Order”).

       In the Order, the Court noted that a Chapter 7 trustee is permitted to abandon

property of the estate after notice and a hearing “that is burdensome to the estate or that is

of inconsequential value and benefit,” 11 U.S.C. § 554(a), and that such actions are

“discretionary,” In re Blasingame, 598 B.R. 864, 871 (B.A.P. 6th Cir. 2019) (citing First

Nat'l Bank v. Lasater, 196 U.S. 115, 118–19, 25 S.Ct. 206, 207–08, 49 L.Ed. 408 (1905);

In re K.C. Mach. & Tool Co., 816 F.2d 238, 246 (6th Cir. 1987)); see also Jennings v.

Noble, 523 F. App'x 649, 650 (11th Cir. 2013) (“Under 11 U.S.C. § 554(a), the bankruptcy

court gives deference to the business judgment of the Trustee.”). The Court further

concluded that, under the circumstances of this case, the Trustee relied on his business

judgment in good faith and conducted a reasonable investigation before concluding that

Debtor’s various claims of fraud, scheduled and unscheduled, lacked merit and should be

abandoned. The Court also found that Debtor had presented nothing at the Hearing to

persuade the Court that the Trustee’s assessment was in error.

       For these same reasons, the Court finds that Debtor’s Motion must be, and hereby

is, DENIED.



                                              2
Case 18-55697-lrc   Doc 327   Filed 12/08/20 Entered 12/08/20 14:50:38   Desc Main
                              Document     Page 3 of 3




                              END OF DOCUMENT

Distribution List

ALL PARTIES ON THE COURT’S MAILING MATRIX




                                         3
